IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2671 Disciplinary Docket No. 3
                                            :
ROSENDO F. DACAL                            :   Board File No. C4-19-134
                                            :
                                            :   (Washington County Court of Common
                                            :   Pleas, No. CP-63-CR-892-2018)
                                            :
                                            :   Attorney Registration No. 43694
                                            :
                                            :   (Allegheny County)


                                         ORDER

PER CURIAM
       AND NOW, this 30th day of December, 2019, having received no response to a

rule to show cause why Rosendo F. Dacal should not be placed on temporary suspension,

the Rule is made absolute, and he is placed on temporary suspension. See Pa.R.D.E.

214(d)(2). He shall comply with all the provisions of Pa.R.D.E. 217.



       Justice Todd did not participate in the consideration or decision of this matter.